In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (DeMaro, J.), entered July 3, 2002, which granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
*947Ordered that the order is affirmed, with one bill of costs.
“In a slip and fall case, the plaintiff must demonstrate that the defendant created the dangerous condition [which] caused the accident or that it had actual or constructive notice of that condition and failed to remedy it within a reasonable time” (Vlachos v Weis Mkts., 303 AD2d 677, 678 [2003]).
Contrary to the plaintiffs’ contention, the defendants established their entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to present sufficient evidence to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Therefore, summary judgment was properly granted to the defendants.
The plaintiffs’ remaining contentions are without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.